Citation Nr: 1538265	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  08-12 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) prior to June 17, 2011.

2.  Entitlement to service connection for a chronic skin disorder to include skin cancer, to include as due to exposure to herbicides.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970, including service in the Republic of Vietnam.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The RO in Chicago, Illinois, currently has jurisdiction over the Veteran's VA claims folder.  

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in January 2012.  A transcript of this hearing is of record.

By an April 2012 decision, the Board, in pertinent part, granted a higher initial rating of 50 percent for PTSD prior to June 17, 2011.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By an October 2012 Order, the Court, pursuant to a joint motion for remand (JMR), vacated in part the Board's April 2012 decision with respect to the denial of entitlement to an initial disability rating in excess of 50 percent prior to June 17, 2011, and remanding the matter for compliance with the terms of the JMR.  The JMR directed the Board to provide an adequate discussion, including how the relevant evidence relates to the criteria for a higher rating(s) for the applicable period.  The Court affirmed the Board's denial of entitlement to a rating in excess of 70 percent for PTSD after June 17, 2011; therefore that matter is not on appeal.  

By a May 2013 decision, the Board found that a rating in excess of 50 percent was not warranted for the Veteran's PTSD prior to June 17, 2011.  The Veteran appealed that decision to the Court.  By an October 2014 memorandum decision, the Court vacated the Board's May 2013 decision on this matter, and remanded the case for further action consistent with the memorandum decision.

The Veteran has since submitted additional evidence in support of his claim, to include private medical evidence from a Dr. Little dated in June 2015.  He has waived initial consideration of such evidence by Agency of Original Jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304(c) (2014).

The Board also notes that it remanded the Veteran's claims of service connection for a skin disorder and entitlement to a TDIU for further development in April 2012.  At this time, the record available for the Board's review does not reflect this development has been completed and/or that these issues have been returned for further appellate consideration.  Consequently, no further discussion of these issues will be made at this time.


FINDINGS OF FACT

1.  Prior to June 17, 2011, the record reflects the Veteran's PTSD more nearly approximates the criteria of occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking, and mood with symptoms such as suicidal ideation; period(s) of near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; difficulty in adapting to stressful circumstances; and period(s) where he had the inability to establish and maintain effective relationships.

2.  The preponderance of the evidence is against a finding the Veteran's PTSD, prior to June 17, 2011, meets or nearly approximates the criteria of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for the assignment of a 70 percent rating for the Veteran's PTSD prior to June 17, 2011, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.128, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014)

The Board observes, however, that the present appeal arises from a disagreement with the initial rating assigned following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Rather, by a statement submitted by his attorney in June 2015, it was reported the Veteran waived any notice errors.

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of this claim, to include at the January 2012 Board hearing.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  The Board acknowledges that, as noted in October 2014 Court memorandum decision, the VA failed in its duty to assist by not obtaining all medical records concerning his mental health treatment from two specified individuals whom the record indicates were VA clinicians.  However, the Court noted that records were on file from VA to include from these specific clinicians; and held that, based on review of the record of proceedings, the Court was not convinced that there were any outstanding records that VA failed to obtain or that the Board failed to consider.  See October 2014 Memorandum Decision, p. 8.  The Court noted that the Veteran was free to submit additional evidence upon remand, and he has in fact done so.  Nevertheless, in his communications subsequent to the Court's memorandum decision he has not asserted that there were any outstanding records relevant to this appellate claim that should be obtained.

The Board further notes the Veteran was accorded VA medical examinations February 2008 and June 2011 which included findings as to the symptomatology of his PTSD.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  No inaccuracies or prejudice is demonstrated with respect to these examinations.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  

With respect to the aforementioned January 2012 hearing, the Board is cognizant that the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's appellate claims.  However, the VLJ did ask specific questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim by asking about the locations and timing of the Veteran's treatment.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and other statements of record, has demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  The Veteran discussed the worsening, nature, and severity of his PTSD symptoms.  He has otherwise indicated that he is aware that he has to satisfy the criteria for a higher rating to be successful in this case.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board also observes that it previously determined in the May 2013 decision that the duties to notify and assist were satisfied in this case, and that VA's duties under Bryant, supra, were satisfied regarding the January 2012 hearing.  No deficiencies in either the duty to notify or VA's duties under Bryant for the January 2012 hearing were noted in the Court's October 2014 memorandum decision.  Although it was contended there was a failure in the duty to assist with respect to obtaining treatment records, as stated above the Court the Court was not convinced that there were any outstanding records that VA failed to obtain or that the Board failed to consider.  No deficiency was noted regarding the adequacy of the VA examinations.

The Court has stated that advancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court, and that such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ["Court will [not] review BVA decisions in a piecemeal fashion"]; see also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) ["[a]dvancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court"].

The Board is therefore confident that if the Court had any substantive comments concerning the Board's findings regarding the duties to assist and notify, as well as its duties under Bryant for the January 2012 hearing, such would have surfaced in the October 2014 memorandum decision so that any such deficiencies could be corrected.

The Board further notes that the Veteran has indicated, to include in the June 2015 statement from his attorney, that the award of a 70 percent rating for his PTSD prior to June 17, 2011, would satisfy his appeal on this issue.  For the reasons detailed below, the Board finds that a 70 percent rating should be assigned for this period.  Inasmuch as the Court indicated that a claimant may limit an appeal to a specific rating, any such deficiency in these duties appears to be moot.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Legal Criteria and Analysis

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders, pursuant to 38 C.F.R. § 4.130.  When a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (zero percent) evaluation is warranted.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436   (2002).  More recently, in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  In other words, 
§ 4.130 contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in the type of occupational and social impairment contemplated by a particular rating.  

In this case, the Board finds that, prior to June 17, 2011, the record reflects the Veteran's PTSD more nearly approximates the criteria of occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking, and mood with symptoms such as suicidal ideation, period(s) of near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, difficulty in adapting to stressful circumstances; and period(s) of inability to establish and maintain effective relationships.

Initially, the Board notes that VA treatment records dated in February 2007 reflect the Veteran denied suicidal ideation.  However, in March 2007 he denied a history of active suicidal ideation but acknowledged passive ideation during situational stress.  At the February 2008 VA examination he reported occasional suicidal ideation, but denied suicidal intent.  Further, at the time of his June 2011 VA examination he reported in regard to the 2008 examination that "I was embarrassed during the examination and felt like there were things I did not talk about that I want to talk about now," and reported that the majority of this was related to his suicidal ideation.  Therefore, it does appear there was evidence of suicidal ideation during this period, which, in accord with Vazquez-Claudio, supra, warrants consideration of a 70 percent rating.  

The Board also notes that as the Veteran indicated some degree of suicidal ideation during periods of situational stress, it does indicate difficulty in adapting to stressful circumstances.

The Board further notes that the Veteran demonstrated depressed mood and anxiety throughout the period prior to June 17, 2011.  For example, anxiety in crowds and anxious mood were noted in the February 2008 VA examination report and in VA treatment records dated April 2007, May 2007, June 2007, and August 2009.  Further, records dated in March 2007, April 2007, November 2007, December 2007, February 2008, and August 2008 reflect his reported symptoms included reduced interest or pleasure in activities, anhedonia, difficulty sleeping, irritability, and/or feeling down.  He was tearful on several occasions.  He exhibited dysphoric mood in April 2007, May 2007, June 2007, October 2007, and November 2007.  In August 2009 he reported difficulty completing tasks.  Although other records indicate there were periods where his depression was not as severe, the record nevertheless intimates there were periods where his anxiety and depression appear to have been near-continuous which affected his ability to function independently, appropriately and effectively.  Moreover, the June 2015 statement from Dr. Little, Ph.D. (clinical psychologist) which was based upon a review of relevant records for this period also supports this finding.

In addition, the Veteran reported in April 2007 that he had become more temperamental and prone to anger.  In August 2009 he reported increased irritability.  The June 2015 statement from Dr. Little also indicated that the Veteran had ongoing difficulty managing feelings or irritability, frustration, and anger and indicated little patience for others.  Granted, the record does not appear to indicate periods of violence.  Nevertheless, the lay and medical evidence describing his issues of anger and irritability during the period indicate similar severity, frequency, and duration of the type of impaired impulse control contemplated by the criteria for a 70 percent rating.

The Board acknowledges that records dated in February 2007 reflect the Veteran's thought process was goal directed and logical.  His thought processes and associations were logical and tight on the February 2008 VA examination.  Nevertheless, he also had symptoms of intrusive thoughts, startling easily, and multiple nightmares per week.  A review of the record suggests these symptoms were of such severity, frequency, and duration to constitute the type of deficiency in thinking contemplated by the 70 percent criteria.  Moreover, this finding is consistent with the June 2015 statement from Dr. Little which indicates that while the Veteran had no signs of a thought process disorder, he did show some disturbances of thought content as he was fearful when around crowds and reported being hyper vigilant to sounds and noises and his location in his environment.  

The record also reflects the Veteran had deficiencies in family relations during the period prior to June 17, 2011.  For example, VA treatment records dated March 2007, April 2007, November 2007, December 2007, December 2008, and August 2009, reflect he reported emotionally distancing himself from others, isolating himself, and becoming nervous in crowds.  VA treatment records dated April 2007, June 2007, December 2007, February 2008, September 2008, and December 2008 show that his isolation varied.  He had periods of socializing several times during the week and establishing friendships, but he also reported having acquaintances without lasting friendships and pulling back from others.

The Veteran's most significant relational difficulty during the appeal period was with his spouse of many years.  In March 2007 they had been separated for almost a year.  In June 2007 they had not reconciled but were less focused on divorce.  The Veteran felt this was due to his drinking being more under control.  He felt that adjustment issues after retirement and two DUIs had created relationship stress, in addition to communication problems, anger, and emotional distancing.  The Veteran was making efforts to improve in those areas.  In June 2008 he and his spouse were still separated but were planning a cruise and the Veteran was relatively active socializing with friends and family.

In view of the foregoing, it appears that, due to his PTSD symptomatology, the Veteran fluctuated during this period from difficulty in establishing and maintaining effective work and social relationships, to periods where he had the inability to establish and maintain effective relationships.

With respect to the Veteran's overall occupational and social impairment during the period prior to June 17, 2011, the Board observes all compensable evaluations under the schedular criteria include such impairment.  Therefore, the issue is whether the level of the Veteran's occupational and social impairment is of such severity as to warrant a rating in excess of 50 percent for this period.

Of particular importance in evaluating the veteran's level of occupational and social impairment are the global assessment of functioning (GAF) scores he has been assigned, because such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  In this case, VA treatment records show that from March 2007 to August 2008, the Veteran was assigned 12 GAFs ranging from 51 to 65.  The February 2008 VA examiner assigned a score of 51.  VA treatment records show a GAF of 55-65 in August 2009.  Further, the June 2011 VA examination assigned GAF score of 50.

GAF scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational or school.  A GAF score between 51and 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  GAF scores of 61 to 70 are indicative of some mild symptoms or some difficulty in social, occupational, or school, but generally functioning pretty well, with some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders, Washington, DC, American Psychiatric Association, 1994 (DSM) (which has been adopted by the VA in 38 C.F.R. 
§§ 4.125, 4.130).

In sum, as with various symptoms during this period, it appears that the Veteran's overall level of occupational and functional impairment fluctuated during this period.  There were times he was assigned GAF scores indicating mild to moderate symptoms.  However, it also appears he was assigned GAF scores indicating serious symptoms/impairment, to include when he was assigned a score of 51 as such scores are at the margin approaching the range reflective of serious symptoms or serious impairment.  The Board further notes that as the Veteran indicated at the June 2011 VA examination that he was embarrassed to talk about things at the February 2008 VA examination, it would also appear he downplayed the overall impact of his PTSD symptoms at that examination to include the level of his occupational and social impairment.  Thus, it would appear that the findings as to such impairment on the 2011 examination were a more accurate representation than what was found on the 2008 examination for this period.  

The Board also notes that Dr. Little opined in the June 2015 statement that the Veteran warranted a 70 percent rating for the period prior to June 17, 2011, due to deficiencies in most areas with symptoms of suicidal ideation, social isolation, avoidance behaviors, mood instability, distorted thought content by unrealistic fears, suspiciousness of others and alcohol intake.

In addition to the foregoing, the Board reiterates that the law mandates resolving all reasonable doubt in favor of the claimant, to include resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.

Based on the foregoing, the Board finds that the Veteran more nearly approximates than not the criteria for a 70 percent rating for his PTSD prior to June 17, 2011.  Therefore, such a rating should be assigned for this period.

As stated above, the Veteran has indicated that the assignment of a 70 percent rating for the period prior to June 17, 2011, would satisfy this appellate claim.  Nevertheless, the Board does note that the preponderance of the evidence is against a finding the Veteran's PTSD, prior to June 17, 2011, meets or nearly approximates the criteria of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In pertinent part, the treatment records and VA examinations consistently found no evidence of hallucinations or delusions during this period; nor was there impairment in communication, memory, or orientation.  The Board also notes there were periods where he engaged in social activities, and was able to maintain effective relationships to include with his wife.  There was also evidence he was able to engage in some occupational activities during this period as the February 2008 VA examination noted he was still active with a teacher education program he helped start at a local community college.  The June 2011 VA examination noted that he did some work consulting with educational grant programs.  As such, the record does not indicate his symptoms were of such severity, frequency, and duration to result in total occupational and social impairment during the period prior to June 17, 2011.  Consequently, he is not entitled to a 100 percent rating during this period, to include on the basis of "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's PTSD.  By its own terms, as well as the holdings in Mauerhan and Vazquez-Claudio, the schedular criteria is not limited to the symptoms mentioned in the rating schedule.  As detailed above, the Board's focus was the affect all of his PTSD symptoms have upon his functional ability particularly the extent of occupational and social impairment.  Therefore, the Board finds that the rating criteria are adequate to evaluate the Veteran's service-connected PTSD and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  However, as noted in the Introduction, the Board previously remanded the issue of entitlement to a TDIU for further development; the record does not reflect this development has been completed nor has this issue been returned to the Board for further appellate consideration; and, as such, no further discussion of this issue will be made at this time.


ORDER

An initial rating of 70 percent is granted for the period prior to June 17, 2011, subject to the law and regulations governing the payment of monetary benefits.



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


